DETAILED ACTION
Amendment was filed on 11/17/2021.
Claims 1-20 are pending.
Claims 21-48 are canceled.
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The present invention is directed to HARQ process aggregation of multiple schedule slots.  Each independent claim identifies the uniquely distinct features: regarding claim 1, receives a second control signal on a first carrier from the base station that schedules a first number of slots on a second carrier that is different than the first carrier; and a processor that determines whether the first number is larger than the maximum number of HARO processes; aggregates every two or more of the scheduled first number of slots to a single HARQ process when the first number is larger than the maximum number of HARQ processes, in combination with other limitations in the claim.  
The closest prior art, Jin et al., (US 10254413 B2) disclose conventional way a first message including assistance information associated with a semi-persistent scheduling (SPS) for the V2X communication, receiving, from the base station, a second message including SPS configuration information for the V2X communication, receiving, from the base station, a third message including downlink control information (DCI) associated with activation of the SPS for the V2X communication, and transmitting, to another terminal, data based on the SPS configuration information and the DCI, either singularly or in combination, fail to anticipate or render the above features obvious.

Claim 13 encompasses limitations that are similar to claim 1. Thus, claim 13 is allowed based on the same reasoning as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473